NUMBER 13-01-717-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI

GENE LISCO , Appellant, 
v.


THOMAS WHITE D/B/A CECOR SERVICES , Appellee.

On appeal from the 75th District Court
of Liberty County, Texas.

O P I N I O N
Before Chief Justice Valdez and Justices Hinojosa and Yanez
Opinion Per Curiam


Appellant, GENE LISCO , perfected an appeal from a judgment entered by the 75th District Court of Liberty County,
Texas, in cause number 55418 .  No clerk's record has been filed due to appellant's failure to pay or make arrangements to
pay the clerk's fee for preparing the clerk's record.  
If the trial court clerk fails to file the clerk's record because the appellant failed to pay or make arrangements to pay the
clerk's fee for preparing the clerk's record, the appellate court may dismiss the appeal for want of prosecution unless the
appellant was entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).
On January 3, 2002 , notice was given to all parties that this appeal was subject to dismissal pursuant to Tex. R. App. P.
37.3(b).  Appellant was given ten days to explain why the cause should not be dismissed.  To date, no response has been
received from appellant. 
The Court, having examined and fully considered the documents on file, appellant's failure to pay or make arrangements to
pay the clerk's fee for preparing the clerk's record,  this Court's notice, and appellant's failure to respond, is of the opinion
that the appeal should be dismissed for want of prosecution. The appeal is hereby DISMISSED FOR WANT OF
PROSECUTION.
PER CURIAM


Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed
this the 7th day of February, 2002.